      Case: 1:21-cv-04984 Document #: 1-1 Filed: 09/21/21 Page 1 of 13 PageID #:6




                                                                                                                       FILED
                                                                                                                       8111120219:59 AM
                                                                                                                       IRIS Y. MARTINEZ
      03013                                NN:kd
                                                                                                                       CIRCUIT CLERK
      pl ead in gs@)b{:n shair    I   ir   vy-ctr rrt
                                                                                                                       COOK COUNW, IL
€
c7)
                                                                                                                              14389558
o
@                               IN TI"II] CIRCUIT COURT OF COOK COUN'TY,ILLINOIS
o
6
J                                        COUNTY DEPARTMEN]-, LAW DIVISION
N
o
N
      JESSIE INCRAN4,                                                               )
=
(D                                                                                  )
Y?
o)                                          Plaintiff,                              )
N
a
$t
                                                                                     )              20211008083
                                            Vs.                                     )        No.
@
ui                                                                                   )
F-
o     NATIONAL PASSENCER IIAILROAD                                                   )
o
UJ
      CORPORATION. Individually and cllb/a                                           )
!TL   AMTRAI(, CFIICT\GO UNION STATION                                               )
      COMPANY, CBRE, tNC.. TOTAL FACII,,I'TY                                         )
      MAINTENANCE, iNC.. ancl SCRUB, INC.,                                           )
                                                                                     )
                                            Delbndant.                               )



                                                                           CO}VIPLAINT


                                 i'rnloNn I                 p,q,$$    rN   cffffinoAn         c.onpon LltQN
                                                           Ind virlua I lf, qrrd d/bJ-a
                                                                i                         AMTRAI(

               Nolv cornes tlre Plaintitf. JESSTE INGRAM, by and through her attortteys, BENJAMIN

      AND SHAPIRO, LTD., anclcotuplains ol'the Def'enclant, NAI'IONAL PASSENGER

      RAILROAD CORPORATION, Individually                                     ancl d/b/a   nMTRAI(,   as lbllows:


                I   .   That orr or about the           2zltr' ctny   of August, 2020, the Defcndant, NATIONAI, PASSENGER

      RAILROAD CORPORATION, Individually and cl/b/a AMI-RAK,                                         on'tted the premises located at


      Union Station,255 Sorrth Carralstlcet, Clricago, Cook County, lllinois, irrcluding, btrt trot linrited to, the

      ivalking area in tlte tttain coltcottrse.

               2, Tlrat      on ol atront the 24'r' day of'August,2020, the Del'endant,              NATIONAL PASSENGER

      Rr\IL,ROAD CORJTORATION, lncliviclually and cllb/a AMTRAK, operated tlte prcntises located                                       at
      Case: 1:21-cv-04984 Document #: 1-1 Filed: 09/21/21 Page 2 of 13 PageID #:7




                                                                              including, but not limited to, the
      union station, 255 South canal street, chicago, cook county, Illirrois,

o
      walking area in the main concourse'
e
co
o             3. That on or about the   24rh   day of Augus t,2020, the Defendant,   NATIONAL PASSENGER
J
N
o                                                                         premises located
c.l
      RAILROAD CORPORATION, Individualty and d/b/a AMTRAK, controlled the
o                                                                                        but not limited to,
6
o     at Union Station,255 South Canal Sheet, Chicago, Cook County, Illinois, including,
N
o
N     the walking area in the main concourse.
a
l1i
F             4. That on or about the 24d'day of August ,2020, the Defendant, NATIONAL PASSENGER
o
o                                                                              located at
ut
4     RAILROAD CORPORATION,Individually and d/b/a AMTRAK, managed the premises
IL
                                                                                                        to, the
      Union Station, 255 South Canal Street, Chicago, Cook County, lllinois, including, but not limited

      walking area in the main concourse.

              5. That on or about the 24e      day of Augus t,2020, the Defendant,   NATIONAL PASSENGER

      RAILROAD CORPORATION, Individually and d/b/a AMTRAK, maintained the premises located

      at Union Station,255 South Canal Street, Chicago, Cook County, Illinois, including but not limited to,

      the walking area in the main concourse.

              6. That at all times herein rnentioned the Plaintiff, JESSIE INGRAM, was lawfully on said

      premises,

              7. That at all times herein mentioned the Defendant owed       a duty to the   Plaintiffto   use ordinary


      care in the operrtion of said premises so that the Plaintiffwould not be ir{ured.

              8. That   at the rime and place aforesaid the Defendant,   NATIONAL PASSENGER

      RAILROAD CORPORATION, Individually and d/b/a AMTRAK, Individually and/or through its

      agents and employe€s, was then and there guilty of one or more of the following wrongful acts or


      omissions, thereby breaching his duty of ordinary care:

                     a. Carelessly and negligently operated, managed, maintained
              and controlled said premises, including the floor in the main concourse


                                                               2
      Case: 1:21-cv-04984 Document #: 1-1 Filed: 09/21/21 Page 3 of 13 PageID #:8




             therein;

                           b.Carelesslyandnegligentlyallowedaslipperysubstancetobe
(D
@             and remain in an unsafe condition although the Defendant knew
                                                                              or in the
o
co
o             exercise of ordinary care shoutd have known that said condition
                                                                              created  a
3
(!            hazard to the Plaintiffwalking in the area;
O
N
s                          c. Carelessly and negligently failed to removethe slippery
a                                                                                     Defendant
a                substance from the tioor in the main concourse area, although the
Y?
o)               knew or in the exercise ordinary care should have known    that said condition
(\
o
N
                 created a hazard to the Plaintiffwalking in the area;

co
                           d.   Failed to provide the Plaintiff with a safe place to walk;
ilF
o                                                         the dangerous condition of the
                           e. Failed to wam the Plaintiffof
o
IJJ
J                floor area in the main concourse, although the Defendant knew or in the exercise
                 of ordinary care should have known that said condition created a hazard to the
LL


                 Plaintiff walking in the area;

                           f.   Failed to place bamicades or other visible warnings around the area
                 to alert the Plaintiff of the dangerous condition'

                 9. That   as a direst and proximate result thereof the Plaintiff, JESSIE    INGFAM, was caused to

      slip and fall due to slippery substance on the floor in the main concourse,

                 10. That as a direct and proximate result thereof the Plaintiff, JESSIE INGRAM, was injured in

      her head, body and limbs, both internally and externally and she suffered bodily:pain and injury
                                                                                                       from

      then until now and will continue so to suffer in the future; that she has expended and       will   in the future be


      compelled to expend large sums of money in endeavoring to be cured of her said injuries; that she has

      lost and   will in the future lose large    sums of money by reason of being unable to follow her usual


      occupation as a result ofsaid injuries.

                 WHEREFORE, Plaintiff, JESSIE INGRAM, prays this Honorable court for Judgment

      against the Defendant, NATIONAL PASSENCER RAILROAD CORPORATION, Individually

      and d/b/aAMTRAK, in such sum of money in excess of FIFTY THOUSAND ($50,000.00)

      DOLLARS, which shall constitute fair and reasonable compensation for Plaintiff s iqiuries.



                                                                   3
      Case: 1:21-cv-04984 Document #: 1-1 Filed: 09/21/21 Page 4 of 13 PageID #:9




                                                      cqtNT..lI
                                    CH.IPACO I.]NION STATION QOMPANY
Cr)
                                                                                    BENJAMIN
             Now cornes the Plaintiff, JEssIE INGRAM, by and through her attorneys,
co
o
6

)
o
                                                                       STATION
N
o
N
      AND SHAPIRO, LTD., and complains of the Defendant, CHICAGO LNION
E
o
6
      COMPANY, as follows:
o;
c.l
o             l.   That on or about the 24rh day of August,}A2},the Defendant, CHICACO
                                                                                       LINION
(\

                                                                             Canal Street,
      STATION COMPANY, owned the premises located at Union Station,255 South
@
ui
F
o                                                                        walking area in the main concoufse'
o
ul
      Chicago, Cook County, lllinois, including, but not limited to, the
J
tr
              2, That   on or about t he 24t' day of Augus t,2020, the Defendant,   CHICAGO UNION

                                                                                       Street,
      STATION COMPANY, operated the premises located at Union Station, 255 South Canal
                                                                                      in the main concourse.
      Chicago, Cook County, Illinois, inctuding, but not limited to, the walklng area

              3. That   on or about the 24'h day of August,202o,the Defendant,      cHlcAGO UNION

      STATION COMPANY, conrrolled the premises tocated at Union Station,255 South CanalStreeg
                                                                                             main concourse.
      Chicago, Cook County, Itlinois, including, but not limited to, the walking area in the

              4,   That on or about the 24u day of August,2020, the Defendant, CHICACO TINION

      STATION COMPANY, managed the premises located at Union Station, 255 South Canal Street,

      Chicago, Cook County, Illinois, including, but not limited to, the walking area in the main concourse.

              5. That   on or about the 24h day of August,z}2},the Defendant,       CHICAGO LINION

      STATION COMPANY, maintained the premises located at Union Station, 255 South Canal Street,

      Chicago, Cook County, Illinois, including, but not limited to, the walking area in the main concourse.

              6. That   at all times herein mentioned the Plaintiff, JESSIE INGRAM, was lawfully on said

      premises,

              7. That at all times herein mentioned   the Defendant owed a duty to the Plaintiffto use ordinary



                                                             4
       Case: 1:21-cv-04984 Document #: 1-1 Filed: 09/21/21 Page 5 of 13 PageID #:10




                                                      the Plaintiff would not be injured'
       care in the operation of said premises so that

                            at the time and place aforqsaid the Defendant,
                                                                              CHICAGO UNION STATION
(!)
               8. That
CO
o
o                                                                                                                   or
                                                                    and employees, was then and there guilty of one
o
J      COMPANY, Individually andlor through its agents
N
o
c.l                                                      thereby breaching his duty of ordinary care:
       more of the following wrongful acts or omissions,

                      a. Carelessly and negligently operated' managed' maintained
6)
n
i,                                                               in the main concourse
c{             and controlled said iremises, including the floor
 d
 N             therein;
 6
 ilF                        b'Carelesslyandnegligentlyallowedastipperysubstancetobe
                                                                           kn3w or in the
 o              and remain in an unsafe cond'ltiin atitrough the Defendant
 o              exercise ofordinary care should have known that said
                                                                       condition created a
 IJJ
 J
 L              hazard to the Plaintiff walking in the area;

                            c, Carelessly and negligently failed to remove the slippery
                                                                                the Defendant
                substancs from the fioor in th1 main c,oncourse area, although
                knew or in the exercise ordinary care should have   known  that said condition
                created a hazard to the Plaintiff walking in the area;

                            d. Failed to provide    the Plaintiffwith a safe place to walk;

                            e. Failed to warn the Plaintiffof the dangerous condition of the
                                                                                        exercise
                floor area in the main soncoufse, although the Defendant knew or in the
                                                                                        to the
                of ordinary care should have known that said condition created a hazard
                Plaintiff walking in the area;

                            f.
                             Failed to place barricades or other visible warnings around the area
                to alert the Plaintiff of the dangerous condition'

                   9. That as a direct   and proximate result thereof the   Plaintiff, JESSIE INGRAM, was caused to

        slip and fall due to slippery substance on the floor in the main concoufse'
                                                                                                   was injured in
                   10. That as a direct and proximate result thereof the Plaintiff, JESSIE INGRAM,

        her head, body and limbs, both internally and externally and she suffered
                                                                                  bodily pain and injury from


        then until now and       will continue   so to suffer in the future; that she has expended and   will   in the future be

                                                                                      injuries; that she has
        compeled to oxpend targe sums of money in endeavoring to be cured of her said

                          in the future lose large sums of money by reason of being unable to follow her
                                                                                                         usual
        lost and   will

        occupation as a result of said injuries'


                                                                    5
     Case: 1:21-cv-04984 Document #: 1-1 Filed: 09/21/21 Page 6 of 13 PageID #:11




                                                 prays this Honorable court for Judgment
            WHEREFORE, Plaintiff, JESSIE INGRAM'

                                                COMPANY, in such sum of money in
m    againstthe Defendant, CHICACO UMON STATION
o
o
@
o                                          DOLLARS, which shall constitute fair and
I    excess of FIFTY THOUSAND ($50,000.00)
N
o
N

E    reasonable compensation for     Plaintiff s injuries'
Y?
ot
N
o
c{
                                                    COLINT III
o                                                   CBRE.I,NC,
ui
r
o                                                                                BENJAMIN
o
uJ
            Now comes the plaintiff, JESSIE INGRAM, by and through her attomeys,
I
tr
                                                                                       follows:
     AND SHAPIRO, LTD., and complains of the Defendant, CBRE,INC.,                as


             l.   That on or about the 24th day of August,2020,the Defendant, CBRE,
                                                                                    INC', operated the

     premises located at Union Station, 255 South Canal Stroet, Chicago, Cook
                                                                              County, Illinois, including, but


     not limited to, the watking area in the main concourse'

             2. That   on or about the 24e day of August,z}2},the Defendant, CBRE,      INC', controlled the

                                                                             County, Illinois' including but
     premises located at Union Station,255 $outh Canal Street, Chicago, Cook

     not limited to, the walking area in the main concourse'

             3, That   on or about the 24d'day of August,2}20,the Defendant,   CBRE [NC',     managed the


     premises located at Union Station, 255 South Canal Sheet, Chicago, Cook County, Illinois,
                                                                                               including, but


     not limited to, the walking area in the main concourse'

             4. That on or about the 24n day of August,}}ZL,the Defendant, CBRE, INC., maintained the

     premises located at Union Station, 255 South Canal Street, Chicago, Cook County, Illinois, including,
                                                                                                           but


     not limited to, the walking area in the main concourse.

             5, That at all times herein mentioned the Plaintiff, JESSIE INCRAM, was lawfully on said

     premises,



                                                             6
      Case: 1:21-cv-04984 Document #: 1-1 Filed: 09/21/21 Page 7 of 13 PageID #:12




                                                                              to the Plaintiffto        use ordinary
              6. That at all times herein mentioned the Defendant owed a duty
                                                                   would not be injured'
      care in the operation of said premises so that the Plaintiff
to
                                                                                 Individually and/or through
              7, That at the time and place aforesaid the Defendant, CBRE, INC-,
@
o
J
N
                                                                 or more of the following wrongful acts or
N
      its agents and employees, was then snd there guilty of one

      omissions, thereby breaching his duty of ordinary care:
o)
Yl
cl,
N
o
N                           a,Carelesslyandnegligentlyoperated,managed'maintained
              and controlled said premises, ineluding the floor in the
                                                                       main concourse
6
fiF           therein;
o
o                           b.Carelesslyandnegligenttyallowedaslipperysubstancetobe
)tr
u
              and remain in an uniafe condltion although the Defendant knew
                                                                                or in the
              exercise of ordinary care should  have  known that said condition created  a

              hazard to the Plaintiff walking in the area;

                                      and negligently failed to remove the slippery
                            c. Carelessly
               substance from the fioor in the main soncourse area, although the Defendant
               knew or in the exercise ordinary care should have known that said condition
               created a hazard to the Plaintiff walking in the area;

                            d. Failed to provide the Plaintiff with a safe place to walk;

                            e. Failed to w8m the Plaintiff of the dangerous condition of    the
                  floor area in the main concourse, although the Defendant knew or in the exercise
                  ofordinary care should have known that said condition created a hazard to the
                  Plaintiff walking in the area;

                            f. Failed to place barricades or other visible warnings around the area
                  to alert the Plaintiffof the dangerous condition.

                  g. That   as a   direct and proximate result thereof the Plaintiff, JESSIE INGMM, was caused to

      slip and fatl due to slippery substance on the floor in the main concourse.

                  9. That   as a direct and proximate result thereof the Plaintiff, JESSIE   INCRAM, was injured in

      her head, body and limbs, both intemally and externally and she suffered bodily pain and injury from

      then until now and willcontinue so to suffer in the future; that she has expended and        will in the future   be


      compelled to expend large sums of money in endeavoring to be cured of her said injuries; that she has

       lost and   will in the future    lose large sums of money by reason of being unable to follow her usual


                                                                  7
      Case: 1:21-cv-04984 Document #: 1-1 Filed: 09/21/21 Page 8 of 13 PageID #:13




      ocoupation as a result ofsaid injuries'

                                                                        court fot Judgment
              WHEREFORE, Plaintiff, JEssIE INGRAM, prays this Honorable
@
o
@
o
o     against the Defendant, CBRE, INC., in such sum of
                                                        money in excess of FIFTY THOUSAND
J
N
o
N                                                                                   for Plaintifls
      ($50,000.00) D0LLARS, which shall constitute fair and reasonable compensation
o,
Y?
o)    injuries.
N
o
(\t

@
u-i
F                                                        cotlNTIv.
o
o                                       TOTAL FACI-LITY MATNTENANCE. tNC.
uj
J
tr
              Now comes the Plaintiff, JESSIE INGRAM, by and tluough her attomeys, BENJAMIN

      AND SHAPIRg, LTD., and complains of the Defendant, TOTAL FACILITY MAINTENANCE'

      INC., as follows:

                  1. That on or about the 24s day of August,}oz},the Defendant, TOTAL FACILITY

      MAINTENANCE, INC., operated the premises               located at Union Station, 255 South Canal Street,

                                                                                            main concours€.
      Chicago, Cook County,Illinois, including, but not limited to, the walking area in the

                  2. That on or about   the 24h day of August,202},the Defendant,    TOTAL FACILITY

      MAINTENANCE,INC., contolled                 the premises located at Union Station,255 South Canal Street,

                                                                                             main concourse.
      Chicago, Cook County, ltlinois, inoluding, but not limited to, the walking area in the

                  3. That   on or aboutthe 24s day of August,zlh},the Defendant,     TOTAL FACILITY

      MAINTENANCE, INC,,                managed the premises located at Union Station, 255 South Canal Street,


      Chicago, Cook County, Itlinois, including, but not limited to, the walking area in the main concourse.

                  4. That on or about   the 246 day of August ,202},the Defendant,   TOTAL FACILITY

      MAINTENANCE, INC., *aintuined the premises                located at Union Station, 255 South Canal Street,


      Chicago, Cook County, Illinois, including, but not limited to, the walking area in the main concourse.


                                                                8
      Case: 1:21-cv-04984 Document #: 1-1 Filed: 09/21/21 Page 9 of 13 PageID #:14




                         at all times herein mentioned the Plaintiff' JEsslE
                                                                             INGRAM, was lawfully on said
              5. That

(o
      premises.
co
co
o             6. That at all times herein mentioned       the Defendant owed a duty to the Plaintiff to use ordinary
3
N
()                                                                 would not be injured'
c{    care in the operation of said premises so that the Plaintiff
=
O)
n             7. That       at the time and place aforesaid the Defendant,   TOTAL FACILITY
oi
N
                                                                                and employees' was then and there
N     MAINTENANCE,INC., Individually and/or through its agents
                                                                                 breaching his duty of ordinary
co
rli
F
      guilty of one or more of the following wrongful acts or omissions, thereby
o
o     care:
trJ
J
tr
                     a.Carelesslyandnegligentlyoperated,managed'maintained
              and controlled said premises, including the floor in the main concourse
              therein;

                            b.Carelesstyandnegligentlyallowedaslipperysubstancetobe
              and remain in an uniafe condltion although the Defendant knew or
                                                                                 in the
              exercise of ordinary care should have known that said condition
                                                                              created  a

              hazard to the Plaintiffwalking in the area;

                            c. Carelessly and negligently failed to remove the slippery
               substance from the fioor in the main concourse area, although the
                                                                                 Defendant
               knew or in the exercise ordinary care should have known that said condition
               created a hazard to the Plaintiff walking in the area;

                            d. Failed to provide the Plaintiff with   a safe place to walk;


                        e. Failed to warn the Plaintiff of the dangerous condition of the
               floor area in the main concourse, although the Defendant knew or in the exercise
               of ordinary care should have known that said condition created a hazard to the
               Plaintiff walking in the aroa;

                            f. Faited to place barricades or other visible warnings around the area
                  to alert the Plaintiffof the dangerous condition.

                  8. That   as a direct and proximate resutt thereof the   Plaintiff, JESSIE INGRAM, was caused to

       slip and fall due to slippery substance on the floor in the main concourse.

                  9. That   as a   direct and proximate resutt thereof the Plaintiff, JESSIE INGRAM, was injured in

       her head, body and limbs, both internally and externally and she suffered bodily
                                                                                        pain and injury from


                                                                 9
       Case: 1:21-cv-04984 Document #: 1-1 Filed: 09/21/21 Page 10 of 13 PageID #:15




                                              so to suffer in the future; that she has expended
                                                                                                and   will in the future   be
       then until now and    will continue
                                                              to be cured of her said injuries; that she has
(f)
       compelled to expend large sums of money in endeavoring
00
o
CO
o                                      lose large sunts of money by reason of being unable
                                                                                           to follow her usual
)
o      lost and   will in the future
c\t
{)
N      occupation as a result ofsaid injuries'
s
                                                                            court for Judgrnent
o)
g?                WHEREFORE, Plaintiff, JESSIE INGRAM, pfays this Honorable
O)

 c{
                                                           INC., in such sum of money in
        against the Defendant, TOTAL FACILITY MAINTENANCE,
 O
 N

 o
 ilF    excess of FIFTY THOUSAND ($50,000.00) DOLLARS,
                                                       which shall constitute fair and
 O
 o                                           Plaintiff s injuries'
 tu
 J      reasonable compensation for
 !-




                                                            qo{-INT V
                                                           SCRUB.INC,

                                                                                        BENJAMIN
                  Now comes the plaintiffl JESSIE INGRAM, by and through her attorneys,

        AND SHAPIRO, LTD., and complains of the Defendant, scRuB,INC',                        as   follows:

                       That on or about the 24ft day of August,z}zl,the Defendant' SCRUB, [NC',
                                                                                                operated the
                  l.
        premises located at Union Station, 255 South Canal Street, Chicago, Cook County,
                                                                                         lllinois, including, but

        not limited to, the walking area in the main concourse'

                  2. That   on or about the 24rb day of August,2020,the Defendant, SCRUB,             INC., controlled the

        premises located at Union Station, 255 South Canal Street, Chicago, Cook County' Illinois,
                                                                                                   including, but


        not limited to, the walking area in the main concourse.

                  3. That on or about the 246     day of August,21z},the Defendant, SCRU:B,           [NC., managed the

        premises located at Union Station, 255 South Canal Street, Chicago, Cook County, lllinois, including,
                                                                                                              but


        not limited to, the walking area in the main concourse'

                  4.   Thaton or about the    24m day   of August,2lz},the Defendant, SCRUB, [NC., maintained the



                                                                     r0
      Case: 1:21-cv-04984 Document #: 1-1 Filed: 09/21/21 Page 11 of 13 PageID #:16




      pr€mises located at union station, 255 South canal street,
                                                                 chicago, cook county' tllinois' including' but


(.)
      not limited to, the walking area in the main ooncourse'
ao
o
                                                                                  was lawfully on said
              5, That at all times herein mentioned the Plaintiff, JEsslE INGRAM,
6
o
o
J
(\t
c)
N     premises.
E
                                                                                 the Plaintiffto      use ordinary
o)
6             6. That at all times herein mentioned the Defendant owed a duty to
o
c!
c)    care in the operation of said premises so that the Plaintiff
                                                                   would not be injured'
N
f
@
              T. That at the time and place aforesaid the Defendant, SCRUB,
                                                                            INC., Individually and/or
ui
F
o                                                          guilty of one or more of the following wrongful
o     through its agents and employees, was then and there
tll
J
      acts or omissions, thereby breaching his duty of ordinary
                                                                care:


                          a.Caretesslyandnegligentlyoperated,managed,maintained
              and controlled said premises, including the floor in the main
                                                                            concourse
              therein;

                          b.Carelesslyandnegligentlyallowedaslipperysubstancetobe
              and remain in an unsafe condition although the Defendant knew or
                                                                                  in the
              exercise of ordinary care should have  known that said condition created  a
                                             in
              haza'dto the Plaintiff walking the    area;

                                     and negligently failed to remove the slippery
                          c. Carelessly
               substance from the fioor in the main concours€ area, although the Defendant
               knew or in the exercise ordinary care should have known that said condition
               meated ahazardto the Plaintiff walking in the area;

                          d. Failed to provide the Plaintiff with a safe place to walk;

                           e. Failed to warn the Plaintiff of   the dangerous condition of the
               floor area in the main concourse, although the Defendant knew or in the exercise
               of ordinary care should have known that said condition created a hazard to the
               Plaintiff walking in the area;

                           f,
                            Failed to place barricades or other visible wamings around the area
               to alert the Plaintiffof the dangerous condition.

                  L   That as a direct and proximate result thereof the Plaintiff, JESSIE   INCMM,   was caused to


       slip and fall due to slippery substance on the floor in the main eoncourse.

               9. That     as a direct and proximate resutt thereof the Plaintiff, JESSIE   INGRAM, was injured in


                                                                  11
       Case: 1:21-cv-04984 Document #: 1-1 Filed: 09/21/21 Page 12 of 13 PageID #:17




       her head, body ancl limbs, both intenrally ancl
                                                       extcnrally ancl slre sul:furecl bodily pnin and injuly fi'ont


       then until now antl rvill coutinue so to sttflbt' ill the
                                                                 filttlrel that shc ltas ex1:ended rrnd "vill in tlre lirture be
(.)
co
a
@                                                                      be ettred o1'her said ilrju|ics; that she has
o
()     comlrellecl to expencl large sutns olnrotrey in encleavorilrgto
J
9!
                                           lose la;ge srttlts of nroney by rrcason olbeing ttnable to
                                                                                                      lbllolv her usual
(\l    lost and      will in tlre futute
s
o,
Y?
       occupotiott as a lesult ol'said iniuries.
o,
al
o
N                    WFIEREFORE,           plaintitt   JESSIE INCRAM, pfays this l-lonorabie coufi fot'Judgnrent

6                                                               in excess of FIFTY TI-IOUSAND
ui
L
       against the Defenclmt, SCRUB, INC., in such sun of money
ko
                                                                                       fbr Plaintiff s
o
Lr^l
       ($S0,000.00) DOLLARS, which shall constitute fair and reasonatrle conrpensation
J
tr
       injulies.



                                                                    COREY            JAM
                                                                    Aftolney fbr Plaintilf

       0301 3
        BENJAI\4IN AND SI-IAPIRO, LTD.
        180 North La$alle Street, 2600
        Chicago, Illhrois 6060 I
        312-641-s944
        p   I   eadin gs (r).benshaP lAw*co m




                                                                        t2
     Case: 1:21-cv-04984 Document #: 1-1 Filed: 09/21/21 Page 13 of 13 PageID #:18




                                                                                               FILED
                                                                                               8111120219:59 AM
     03013                  NN;kd                                                              lRts Y. MARTINEZ
     pleadugF{Obssshaplaullsrt                                                                 clRculT cLERK
c,
                                                                                               COOKCOUNry,IL
                        IN TI"IE CIRCIJIT COURT OF COOK COUNTY, ILLINOIS
co
o                                                                                              2021LOO8O83
6
6
3                               COUNTY DEPARI'MEN'|. LAW DIVISION
^l
c{
E    JESSIE TNGRAM,                                           )
o)                                                            )
q?
o,                           Plaintiff,                       )
N
6
N
                                                              )
                             Vs.                              )       No.2021 L0080Ba
o
                                                              )
'i
F
     NATIONAL PASS BNGEIT RAI LROAD                           )
o
o
tU   CORI'ORATION, Individually and d/b/a                     )
J
tr   AMTRAI(, CHICACO UNION STATION                           )
     COMPANY, CBRE. INC., TOTAL FACILITY                      )
     MAINTENANCE, INC., and SCRUB, INC',                      )
                                                              )
                             Def'endant.                      )

                                                   AFFIDAVIT

             Tlre undersigned, one ol'the Attorneys lbr the Plaintilfs hcrein, states tluit this is a civil

     action seelcing money damages iu excess ol'FIFTY THOUSAND ($50'000.00) DOLLARS.

             Under penalties as plovided by larv pursuant to Section 1-109 ol'the Code o1'Civil

     Proceclure, the urclersigned celtifies that tlie statements set lbrth in this iustnttnent ate true and

     correct except as to nratters thelein stated to be on inlbrmntion and belie['and as to such mattels

     tlie unclersigned certifres as atblesaid that hc verily believes that s&me to be trtre,




                                                                  , BENJ
                                                      Attorney for Plainti   I'lb
     03013
     BENJAMIN AND SI]AI)IRO, LTD
     180 North LaSnlle Street
     Chicago, Illinois 6060 I
     Plrone: (312) 641-5944
     pleadi ngs@benshal:law. com




                                                         t3
